Per Curiam.
Cities are vested by the general law for their incorporation in this State, with power to exact by ordinance a license for the prosecution of the business of retailing intoxicating liquors within their limits. And such ordinance would be consistent with the general laws of the State. Waldo v. Wallace, 12 Ind. 581, et seq.; Anderson v. The Kerns Draining Co., 14 Ind. 199; Thomasson v. The State, 15 Ind. 449; Smith v. The City of Madison, 7 Ind. 86.
The judgment is reversed, with costs. Cause remanded to be dismissed.